UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELSA G. MONTECINOS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-17)


Submitted:   October 28, 2011             Decided:   November 18, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant. Mark
C. Moore, Stanley Duane Ragsdale, Assistant United States
Attorneys, James Chris Leventis, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted Elsa G. Montecinos of conspiracy to

possess with intent to distribute and to distribute cocaine,

cocaine base, and marijuana, 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

(b)(1)(D),        846        (2006),      and       conspiracy          to    commit        money

laundering,       18    U.S.C.     § 1956(h)         (2006).        The      district       court

granted her motion for a downward variance and sentenced her to

160 months’ imprisonment.                 On appeal, Montecinos’ counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that he has found no meritorious issues for

appeal, but questioning whether the sentencing court erred in

basing its factual findings regarding drug quantity on acquitted

conduct, causing Montecinos’ offense level to exceed that which

was authorized by the jury’s verdict.                           Although advised of her

right to file a pro se supplemental brief, Montecinos has not

done   so.     The      Government        declined         to    file    a   response.         We

affirm.

             Montecinos argues the district court’s factual finding

of drug quantity attributable to her based on acquitted conduct

increased her sentence beyond that which was authorized by the

jury’s verdict, in violation of her Fifth and Sixth Amendment

rights.       “Sentencing           judges          may    find     facts      relevant       to

determining       a     Guidelines        range       by    a    preponderance         of    the

evidence,    so       long    as   that    Guidelines           sentence     is   treated     as

                                                2
advisory and falls within the statutory maximum authorized by

the jury’s verdict.”           United States v. Benkahla, 530 F.3d 300,

312 (4th Cir. 2008); see also United States v. Perry, 560 F.3d
246, 258–59 (4th Cir. 2009) (“It has long been established that

sentencing courts may consider acquitted conduct in establishing

drug   amounts   for   the     purpose   of   sentencing,   so   long    as   the

amounts are established by a preponderance of the evidence.”).

Here, the district court treated the Guidelines as advisory;

Montecinos was sentenced within the statutory maximum authorized

by the jury’s verdict; and the district court’s findings were

supported by a preponderance of the evidence.               Accordingly, we

reject this argument.

            In accordance with Anders, we have reviewed the entire

record in this case and conclude there are no meritorious issues

for appeal.      We therefore affirm the judgment of the district

court.     This court requires that counsel inform Montecinos, in

writing,   of    the   right    to   petition   the   Supreme    Court   of   the

United States for further review.             If Montecinos requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Montecinos.                We dispense

with oral argument because the facts and legal contentions are



                                         3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4